Citation Nr: 1508402	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for the purpose of entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1955.  He died in November 2002 and the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) from May 2008 (PTSD) and July 2009 (cause of death) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing (regarding the matter of service connection for PTSD for accrued benefits purposes) was held before the undersigned.  A transcript is associated with the record.

To the extent that Clemons v. Shinseki, 23 Vet. App. 1 (2009), applies to the current appeal, the appellant's claim is considered to encompass all psychiatric conditions, not just PTSD.  During the time the Veteran was pursuing his PTSD claim, he was also diagnosed with depression.  Additionally, as the RO considered the diagnosis of depression in the September 2009 statement of the case, the appellant is not prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of service connection for the cause of the Veteran's death is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



FINDINGS OF FACT

1.  When the Veteran died in November 2002, he had a pending claim for entitlement to service connection for PTSD.

2.  The appellant filed a timely claim for accrued benefits in December 2002, less than one year after the Veteran's death.

3.  The Veteran did not engage in combat with the enemy, and at the time of his death his reported stressor was uncorroborated.

4.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
As will be explained in more detail below, adjudication of a claim for accrued benefits is essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).

The Board finds that there is no outstanding duty to notify or assist owed the Appellant in connection with this claim.  The Veteran's service treatment records (STRs) and pertinent VA treatment records have been secured.  The Veteran reported during his lifetime that he received treatment for PTSD at the Decatur, Georgia VA Medical Center, and those records have been associated with the record.  The appellant has not identified any pertinent evidence that was constructively of record (i.e., VA treatment records) at the time of the Veteran's death and has not been obtained.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issue of service connection for PTSD for accrued benefits purposes on appeal and focused on the elements necessary to substantiate the claim.  The undersigned also advised the appellant that the relevant evidence was that evidence associated with the record at the time of the Veteran's death.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Accrued Benefits

The appellant seeks accrued benefits based on the Veteran's claim for service connection for PTSD.
 
A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Board notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 5121(a) is only effective, however, in cases where the Veteran died on or after December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  As noted above, the Veteran died in November 2002.  Therefore, this statutory change is not applicable in this case.
 
For the purposes of this appeal, the record shows that the Veteran's claim for service connection for PTSD remained pending at the time of the Veteran's death.  The appellant, the Veteran's surviving spouse, filed her claim for accrued benefits in December 2002, within one year following the Veteran's death.  She has met the threshold requirements for an accrued benefits claim.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
 
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b).
 
The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).
 
If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's statements, alone, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).
 
As noted above, the Board can only consider evidence that was in the claims file (or constructively of record) at the time of the Veteran's death in November 2002.  Here, the evidence in the record at the time of the Veteran's death included his service treatment records (STRs).  His STRs do not show a diagnosis of PTSD; however, a Medical Board Report diagnosed antisocial personality disorder.  

Post-service records include a September 1988 psychological assessment which indicated that the Veteran had moderate personality disorder with schizoid and borderline features, moderate depressive neurosis disorder with social isolation, and possible organic brain syndrome related to alcohol abuse.

Postservice VA treatment records include an October 2001 PTSD screen that resulted in a "0" rating (the Veteran answered "no" to all questions except having been in a fire, flood, or natural disaster).  An April 2002 VA mental health intake evaluation noted as a chief complaint that the Veteran suffers from PTSD, was currently undergoing radiation treatments for mouth cancer, and has had PTSD symptomatology since 1954.  This record notes that the Veteran's traumatic exposure was picking up body parts in the Red River in Louisiana after a B-47 had crashed and that he reported no combat exposure.  

A VA mental health note dated later in April 2002 noted that the Veteran had been referred from the medical clinic for evaluation.  Multiple medical problems included squamous cell cancer of the soft palate, status post radiation treatment and reports of chronic pain.  The impression was depression secondary to medical condition.  A May 2002 VA mental health progress note also gave an impression of depression secondary to a medical condition.  

A June 2002 VA treatment record includes a PTSD screen wherein the Veteran denied having "gone through a terrible experience that others might never go through."  He specifically denied being attacked or threatened with a weapon, being in a bad accident, seeing someone badly injured or killed and being in combat.  However, he acknowledged in the past month being bothered by repeated, disturbing memories, thoughts or images of one or more of the stressful events that he experienced.  A depression screen noted that he had been bothered by little interest or pleasure in doing things and indicated he would like to speak with a mental health professional.

In June 2002, the Veteran submitted a stressor statement indicating that in 1955, a B47 crashed in the Red River (in Louisiana), and he had to pick up body parts while looking for the black box.  He stated that he could not eat for two weeks and continues to have nightmares and dreams of the incident.  The Veteran died in November 2002.

Following a review of this evidence, the record does not support a conclusion that the Veteran engaged in combat with the enemy.  The Veteran served as a food services attendant and his service personnel records do not reflect any awards or decorations indicative of combat.  Significantly, he repeatedly denied combat exposure during his lifetime.  See April 2002 record.  Thus, he is not shown to have served in combat, and a stressor must be corroborated in order for service connection to be established for PTSD.  However, there is no evidence during the Veteran's lifetime which tends to corroborate the Veteran's reported non-combat stressors.  [The Board notes that a June 2004 VA memorandum indicated that the Veteran's claimed stressors did not meet the criteria set forth by the Center for Unit Records Research to attempt a successful search for validity.].

Further, the preponderance of the evidence in the file at the time of the Veteran's death appears to relate the Veteran's depression to his treatment for his throat cancer, a nonservice-connected condition.  As a result, the Board finds that accrued benefits for service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  While the Board is empathetic to the appellant's loss and regrets that the outcome could not be more favorable under the circumstances, the evidence of record is not so evenly balanced as to warrant resolution of the benefit of the doubt in her favor in this instance.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, for accrued benefits purposes, is denied.


REMAND

In the appellant's September 2009 and January 2011 substantive appeals, she requested a Board hearing regarding the matters of service connection for PTSD for the purpose of accrued benefits and service connection for cause of the Veteran's death.  A Travel Board hearing was held in January 2015 and the appellant and her representative acknowledged that the issue on appeal was service connection for PTSD (accrued benefits).  No testimony was provided regarding the cause of death claim.

The Veteran's death certificate indicated that his immediate cause of death was cardiopulmonary arrest due to chronic obstructive pulmonary disease.  The Board notes that the appellant is in receipt of VA Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  A March 2014 rating decision determined that VA surgical treatment (including the abnormal finding of a liver laceration with an anastomotic leak that led to an abscess and subsequent infection) resulted in the Veteran's immediate cause of death.  The Board emphasizes that the claim of entitlement to service connection for cause of death was not rendered moot by the March 2014 allowance of benefits under 38 U.S.C.A. § 1151, as the appellant could possibly receive additional benefits that were not otherwise be available.  See Mintz v. Brown, 6 Vet. App. 277 (1994).

Accordingly, the Board finds that a remand is warranted to afford the appellant an opportunity to testify with respect to the cause of death claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate steps in order to schedule the appellant for a Board hearing in accordance with her request.  The appellant and her representative should be notified in writing of the date and time of the hearing.

2.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the record should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


